UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8051


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HUGH EPPS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:07-cr-00420-JRS-1)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hugh Epps, Appellant Pro Se. Gurney Wingate Grant, II, Michael
Calvin Moore, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hugh Epps seeks to appeal the district court’s order

treating    his    motion    for     a    writ        of   error    coram   nobis    as   a

successive 28 U.S.C. § 2255 (2012) motion, and dismissing it on

that    basis.      The    order   is         not    appealable     unless   a     circuit

justice    or    judge    issues   a     certificate         of    appealability.         28

U.S.C. § 2253(c)(1)(B) (2012).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating             that   reasonable    jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.    Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Epps has not made the requisite showing.                           Accordingly, we

deny Epps’ motion for a transcript at government expense, deny a

certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.

                                               2
            Additionally, we construe Epps’ notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.      United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

    (1) newly discovered evidence that . . . would be
    sufficient to establish by clear and convincing
    evidence that no reasonable factfinder would have
    found the movant guilty of the offense; or

    (2) a new rule of constitutional law, made retroactive
    to cases on collateral review by the Supreme Court,
    that was previously unavailable.

28 U.S.C. § 2255(h) (2012).         Epps’ claims do not satisfy either

of these criteria.        Therefore, we deny authorization to file a

successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     DISMISSED




                                      3